DETAILED ACTION
This action is responsive to the Applicant’s response filed 04/07/21.
As indicated in Applicant’s response, claims 1, 3-4, 19 have been amended, claims 2, 20 cancelled.  Claims 1, 3-19 are pending in the office action.
Claim Objections
Claim 19 is objected to because of the following informalities:  the verbs “determining” and “comparing” (expressed in ING form) amount to a lack of parallel construction as grammatically dictated by context of “cause the processor to: … read … read” .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the thread" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution on merits, this limitation will be treated as program instructions of the computer product. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-14 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Luk et al, USPubN: 2007/0006167 (herein Luk) in view of Kronlund et al, USPubN: 2007/0169002 (herein Kronlund), further in view of Bagchi et al, USPubN: 2016/0314055 (herein Bagchi), Adl-Tabatabai, USPubN: 2010/0218195 (herein A_Tabatabai) and Babayan et al, USPubN: 2010/0274972 (herein Babayan)
	As per claims 1 and 13, Luk discloses a method of checking for a stall condition in a processor 
comprising:
	providing an inline instruction sequence (inlined ... analysis routine - para 0023; analysis routine - para 0024) configured to: 
	read the result from a timing register during processing of a first instruction, wherein the timing register functions as a timer (eflags register ... counter - paa 0024; counter update ... take this register for its own use - para 0026) for the processor, and read the results from the timing register during processing of a second instruction (eflags ... read by each instruction - para 0025; see Table 1 and counter update - para 0033), and 
	compare the difference between the result read from the timing register during processing of the first instruction to the result read from the timing register during processing of the second instruction (para 0033 - Notel: instrumentation schedule including one or more reads of a eflag register to move eflag value pushed into a cmp instruction - see cmp edi, (esp) - Table 1, pg 3 – for a timer update – (eax) that compares this eflags value and stores a cmp result as part of the counter reads on instrumenation type procedure to read timing values respectively read at first executed instruction and second executed instruction to implement a timer update using a cmp where the read values are compared for time differential);
	inserting the inline instruction sequence into a target instructions (by inlining a routine ... analysis routine - para 0023); and executing the target instructions ( instrumentation code - para 0023; execution of the instrumentation code – para 0033) with the inserted inline instruction sequence.
	A) Luk does not explicitly disclose providing of inline instruction sequence as inserting the inline instruction sequence into a thread of instructions, and executing the thread of instruction with the inserted inline sequence
	Bagchi discloses instrumentation to record non-deterministic events (para 0039), including capture of timing such as duty cycles of various execution scheme (para 0018) using dedicated registers and inline calls into the target application code (para 0076) to reduce compilation link-time or execution time cost (para 0098), the added code to perform reads on NDR registers, including state, data and timer-register type (para 0122, 0160), using time or duty cycles consumption to readjust interrupt instrumentation (para 0095-0098), the non-deterministic data recording using NDR registers reads being part of a multi-thread codd or thread scheduler (para 0068); hence inline calls into threaded application to read NDR or TARDIS registers, and using measured cpu cycles consumption for adjusting intrumentation without affecting compiler or runtime cost is recognized.
	A_Tabatabai also discloses instrumentation of transactional memory application for detecting conflicts and “barriers” related operations of the threads, using inline code into “read barrier” 
instrumenation or ‘write barrier” sequence (para 0019-0020) where the inline code (retrievable from runtime library - para 0055) may be partially compiled to observe parametric value associated with code function of thread “atomic” transaction (para 0036-0037), where state registers associated with first and second, third or fourth threads store values indicative of possible out-of-order of execution (para 0145,0149), based on which to alter the inline code (par 0159) to support modification of a transaction commit or thread scheduling. Hence, inline code inserted dynamically into multi-threaded code to support tracking of registers readings indicative of thread atomic operation conflict is recognized.
	Kronlund also discloses insertion of inline function (para 0034; access type inline - para 0031) into management of thread locks (para 0014, 0017) to provide meta-information from which to alter serialization of thread accessing a memory or thread synchronization respective to the lock (para 0031-0032; Mined collection - Fig. 3; Fig. 4), the metadata used with the inline to improve register allocation (para 0034, 0078) associated with the lock implementation by way of thread suspension, spinning or stall. Hence, inline access code injected in synchronization of threads code to determine how to alter thread schedule from the inline results is recognized.
	Therefore, based on the management of registers to control spilling in Luk (para 0023), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement inline code per Luk so that injection of the inline code is for observing thread execution - as per Bagchi, A_Tabatabai, and Kronlund - as well as accessing register-related values thereof, the inline code inserted as instruction sequence into a thread of instructions, and executing the thread of instruction with the inserted inline sequence - as per Bagchi - for the benefit of a) measuring of CPU cycles consumption; per A_Tabatabai observation of register values for the benefit of b) altering a transaction commit and alleviating atomic transaction conflicts; and per Kronlund with the benefits so as c) to re-schedule lock sharing, suspend threadsh and improving register allocation thereof, because use of inline code also having for benefits in d) reduce extensive use of compilation resources, late runtime re-compilation, and avert memory spilling by the compiler as set forth in Bagchi and A_Tabatabai, averting thread conflict and improve register allocation per the associated thread-operations
	B) Nor does Luk explicitly disclose method of inline instruction to check condition

being a stall condition; 
	wherein the inline instruction sequence is inserted in a first thread and used to determine a stall condition in a second, different thread.
	Use of registers to record a state of execution per Luk is shown in Kronlund as use of metadata associated with registered state of thread in relevance with lock acquisition for the inline code call to provide result indicative of a contention or condition for which thread spinning wait or stall has to be considered (para 0009); i.e. execution context of a thread indicative of a stall or possible wait in another thread.
	Babayan also discloses use of inlined code routines for observing thread context in a embodiment to implement thread orderig reconstruction (para 0019; Fig. 15) where decomposition analysis associated with speculative profiling provide compilation of speculative threads are executed with inlined routines (para 0094), where register values at a given time indicate checkpoint state in which a thread executes (Fig. 22; advanced loop context - para 0664) including envisioned step respective to order of a next iteration, the execution flow tracked with counter in association with where profile data would support retirement of thread (0253) or report on thread stall due to a mispredict (para 0256)
	Therefore, based on the need to avert performance degradation in Luk (para 0006, 0015, 0021), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement inline code execution and register read in Luk so that condition to monitor is indicative of thread stall; register reading per a given instrumentation or debug scheme indicative a stall condition; where the inline instruction sequence inserted in a first thread is used to determine a stall condition in a second, different thread as shown in Kronlund and Babayan tracking of thread contexts from above; because
	inline code for verifying real-time thread context state and analyzing significance of corresponding register data would effectuate fast report and dynamic update on the relationship between attempts by thread to access a memory, and using register data tracked by inline code would not only reduce compilation cost, dynamic runtime recompilation, memory spilling but would also signal presence of imbalance among thread time allocation, including presence of potential wait or stall, which amount to contributive factors to a performance degradation for which inline code instrumentation is purported in Luk.
	As per claim 5, Luk discloses method of claim 1, wherein executing the thread of instructions with the inserted inline instruction sequence comprises comparing the difference between the result read from the timing register during processing of the first instruction to the result read from the timing register during processing of the second instruction (see Note1); and using the comparison to determine if there is a stall condition in the processor (refer to rationale B in claim 1).
	As per claim 6, Luk discloses (refer to claim 1) wherein executing the thread of instructions with the inserted inline instruction sequence comprises reading the result from the timing register during processing of the first instruction in the inline instruction sequence and storing the result in a first register; and reading the results from the timing register during processing of the second instruction in the inline sequence and storing the result (see Note1 in claim 1) in a second register.
	As per claim 7, Luk discloses method of claim 6, wherein the second instruction is the next
consecutive instruction after the first instruction (see Note1 and para 0033 with pushing of first, second eflags value into cmp instructions per Table 1).
	As per claim 11, Luk does not explicitly disclose (method of claim 1), wherein the in-line instruction sequence is inserted into the thread in at least one of the group consisting of at the thread start up, at a performance sensitive area of the thread, and combinations thereof.
	However, injecting inline code to track a lock operation is shown in synchronization of thread locks per Kronlund; or to determine whether to commit an atomic transactional memory operation per A_Tabatabai, from above.
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement method to correct debug performance degradation per Luk with inline code injection so that the inline code would help alleviate conflict and performance setback such as performance sensitive area of the thread, as illlustrated in correcting a lock synchronization per Kronlund, a transaction atomic conflict per A_Atabatabai, because use of inline code would yield benefits that signify less cost on overall runtime of the target thread application, the benefits also including those set forth with rationale A in claim 1.
	As per claim 12, Luk discloses ( method of claim 1), wherein the timing register is the timebase register (counter update - para 0025-0026).
	As per claim 13, see above.
	As per claim 14, Luk discloses ( method of claim 1), performed by software (para 0012, 0018, 0042; programs, compiler - para 0044). 
Claims 19 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Johnson et al, USPubN: 2012/0131309 (herein Johnson) in view of Luk et al, USPubN: 2007/0006167 (herein Luk) and Boerger et al, USPubN: 2013/0262911 (herein Boerger) and Cho et al, USPubN: 2016/0006526 (herein Cho)
	As per claim 19, Johnson discloses a computer program product for checking for stalls in a pipeline of a processor, the computer program product comprising a computer readable storage medium having program instructions embedded therewith, the program instructions configurable as executable by a processor to cause the processor to:
	read a first result from a timebase counter (separate counters – para 0028) during processing of a first instruction;
	read a second result from the timebase counter during processing of a second, consecutive instruction (separate counters – para 0028);
	determining a difference difference in time - para 0487) in time between a first and second instruction to determine whether there is a stall (stall ... imbalance of utilization by tasks - para 0487) in the processor.
	C) Johnson does not explicitly disclose processor instructions as
	program instructions configurable as an in-line instruction sequence to be added to the thread or program instructions (refer to USC 112(b) Rejection)
	Luk discloses instrumentation framework where in-line instructions sequence is added to the instrumentation code to update a time-based counter where registers values read at different timeslots are pushed to cmp instruction so that a time differential value is stored in a register configured as counter update to move the code forward (para 0023-0024; para 0026, 0033; para 0030, Table 1)
	Therefore, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement instrumentation of target code for assisting with determination of stall in Johnson so that instrumentation instructions include added or inserted in-line code sequence as in Luk; because
	In-line instrumentation code as set forth above would effectuate fast report and dynamic update on the relationship between attempts by thread to access a memory, and using register data tracked by inline code would not only reduce compilation cost, dynamic runtime recompilation, minimize memory spilling but would also signal presence of imbalance among thread time allocation, including presence of potential wait or stall, which amount to contributive factors to a performance degradation for which code instrumentation as in Johnson is purported to minimize performance setbacks or inter-process transition latency.
	D) Nor does Johnson explicitly disclose configurable in-line instructions to cause the processor to:
	(i) read a first result from a timebase register during processing a first instruction of a thread; read a second result from a timebase register during processing a second consecutive instruction 
of the thread;
	(ii) determine a difference between first and second result and compare the difference to a threshold to determine a stall.
	Dataflow and contexts observed for reordering or sequence change or transfer in Johnson apply to threads and memory allocation (para 0569, 0587) tasks switch (fetching the program counter - para 0682) mutual dependency (node stalls .. using counters - para 0860) and clustering contexts thereof, where evaluation of thread contexts precede thread transfer (para 0588-0590)
	Luk discloses consecutive reads of a timebase counter along with successive counter update, then moving the read values to a external register for comparison (para 0023-0024; para 0026, 0033; para 0030, Table 1) thereby effecting a code move.
	Similar to using a counter, Boerger discloses timestamp registers and synchronization of the counter with respect to a threshold, the value of the counter stored for each synchronization (para 0021) of the counter with a register (para 0015), the counter outputs obtained at predefined times (para 0011) as real-time timestamps (para 0003) with update to the counter based difference between counter values (para 0057) to measure real system time; hence adjusting time values from counter against a threshold effecting synchronizing of the outputs values with time stamps in registers is recognized.
	Use of timestamp regisers as shadow storage enabling compare of first clock register with second clock register for a similar synchronization is shown in Cho (para 0008-0010; para 0038, 0040), where difference between the timestamps is used as margin to synchronize the registers (para 0044, 0046, 0067) ; hence, determination of time difference between timestamp values of respective clock registers for synchronization purposes is recognized.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement re-ordering thread schedule or execution in Johnson time-base instrumentation so that register counter associated with state and context analytics for determining imbalance in thread utilization or resources access would include time-based values (timestamps) to be read - as per Luk - at a first and second successive execution of a given thread, the time-based readings in terms of first read result from a timebase register during processing a first instruction of a thread; and second read result from a timebase register during processing a second consecutive instruction of the thread - as shown in Cho and Boerger; and using a difference (per Cho and Boerger) between first and second result via comparing the difference against a (counter update) threshold to determine a whether a mismatch in thread tasks balance or time allocation is indicative of a stall; because
	time count as real time (e.g. via first and second read from register timestamp) indicative of a successive time points at which a first (thread) instruction executes and a second (thread) instruction executes can serve as comparison means (difference between counter reads) by which a time elapsed can be determined as time differential as set forth in Johnson, the time elapsed when evaluated against a pre-established target reference (threshold) can determine whether portion of the thread hold of shared resources has exceeded its allocated time window, the exceeding time length in which the thread has ownership of resources indicative or signalling existence of a stall condition or abuse of allocated resources for which immediate counter measures (to correct effect of allocation imbalance) are to be set forth the thread management logic or expedited to avert undesirable effect of drastic or irreversible multi-threaded system degradation or performance downfall.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 15, 19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 17 of U.S. Patent No. 10,705,843 (hereinafter ‘843).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.

Instant claim 1					‘843 claim 1
inserting the inline instruction sequence into a thread of instructions
inserting an in-line instruction sequence to the plurality of instructions in the thread; 
providing an inline instruction sequence configured to: read the result from a timing register during processing of a first instruction, wherein the timing register functions as a timer for the processor; and read the results from the timing register during processing of a second instruction;
determining the number of cycles from reading timing registers at respective execution points of the thread instruction; wherein the inline instruction is executed by the processor in sequence with the thread instructions for determining a number of cycles a processor undergoes to complete the instruction
compare the difference between the result read from the timing register during processing of the first instruction to the result read from the timing register during processing of the second instruction;
comparing the  number of cycles to a threshold, determining that the thread has stalled in the processor, 


executing the thread of instructions with the inserted 

inline instruction sequence.

executing an instruction in the plurality of instructions in the thread that contains the in-line instruction sequence


	Instant claim 1 is deemed having the same variant to the language of ‘843 claim 1, although the language as respectively recited is not mutually identical.
	Instant claim 15				‘843 claim 10
determining if a thread has stalled; the thread comprising a plurality of instructions, the method comprising: inserting an inline instruction sequence into the thread; executing the thread with the inserted inline instruction sequence;
checking for a stall condition in a processor comprising: inserting an inline instruction sequence into a thread, the inline instruction sequence configured to be processed by the processor in sequence with the thread; executing the thread containing the inline instruction sequence;
determining the amount of time a processor undergoes to complete the inline instruction sequence; comparing the amount of time to complete the inline instruction sequence to a threshold, 
the inline instruction sequence further configured to: read a result from a timing register during processing of a first instruction in the inline instruction sequence and store the result in a first GP register;
read a result from the timing register during processing of a second instruction in the inline instruction sequence, and store the result in a second GP register;
using the comparison to determine if the thread has stalled in the processor
using the comparison of the result in the first general purpose register with the result in the second general purpose register to determine if there is a stall condition in the processor


	Instant claim 15 for comparing a time amount between two consecutive instructions for the time differential to determine existence of stall condition is deemed an obvious variant to the subject matter of ‘843 (claim 10) reciting comparing registered timing result from first and second instruction and using the comparison to determine a stall condition.
		Instant claim 19				‘843 claim 17
program instructions for checking  for stalls in a pipeline of a processor, comprising instructions to: read a first result from a timebase register during processing of a first instruction of a thread; read a second result from the timebase register during processing of a second, consecutive instruction of the thread;
program instructions for checking for stalls in a pipeline of a processor, comprising instructions to cause: reading a result from a timebase register and storing the result in a first register during processing of a first instruction of the thread of instructions; 
reading the result from the timebase register and storing the result in a second register during processing of a second, consecutive instruction of the thread of instructions;
the instructions configurable as an in-line instruction
sequence to be added to the thread and executable by the processor
inserting into a thread of instructions to be executed by the processor
determining a difference in value between the second result and the first result, and comparing the difference to a threshold to determine whether there is a stall in the processor.
determining a difference in value between the second register and the first register, and comparing the difference to a threshold, wherein the comparison is a check on whether there is a stall in the pipeline of the processor


Instant claim 19 for determining a difference in comparing timebase registered data respectively from a first instruction and a second instruction to determine a stall is deemed obvious variant to ‘843 (claim 17) check of stall from effect of reading timebase result from first and second instruction, and use difference in value thereof by comparision to determine a stall.
Dependent instant claims 3-14, 16-18 are therefore all non-patentable (emphasis here) for their being depending upon a rejected base claim.
Response to Arguments
Applicant's arguments filed 04/07/21 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
	No prima-facie case of rebut has been presented with the Applicant’s remarks (Applicant's Remarks pg. 9) to demonstrate in sufficient analytic details how the rejection of claims 1, 11-14 would have been deficient along the line of the 103 rationale prongs set forth with prosecution of these claims.  No prima-facie case of rebut has been presented with the above remarks (pg. 9) to demonstrate in sufficient analytic details how the rejection of claim 19 would have been deficient along the line of the 103 rationale prongs set forth with prosecution of this claim; that is, prosecution of these claims will not be withdrawn.  
	In all, claims 1, 3-19 stand rejected as set forth in the latest state of prosecution.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

May 12, 2021